Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.   Claims 1 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ly et al. (2018/110019).
As to claim 1 and claim 29,  Ly et al. (2018/110019) discloses a method for wireless communication at a user equipment (see figure 2 and paragraph 46), comprising: receiving a first data information transmitted using a first subcarrier spacing (see paragraph 49, the UE may receive different a first and a second numerology; paragraph 67, the UE may receive at least a portion of a data channel transmission according to the numerology of a service used for the data channel transmission; see figure 6 and paragraph 81 as an example); receiving downlink signaling .

4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.    Claim15 and 30 are ejected under 35 U.S.C. 103 as being unpatentable over. Ly et al. (2018/110019) in view of Ling
As to claim 15 and claim 30,  Ly et al. (2018/110019) discloses a method for wireless communication at a user equipment (see figure 2 and paragraph 46), comprising: receiving a first data information transmitted using a first subcarrier spacing (see paragraph 49, the UE may receive different a first and a second numerology; paragraph 67, the UE may receive at least a portion of a data channel transmission according to the numerology of a service used for the data channel transmission; see figure 6 and paragraph 81 as an | example); receiving downlink signaling comprising an indication of a synchronization signal in a first bandwidth part (see figure 6 and paragraph 81, a UE may be signaled that any subframe that includes a synchronization signal , transmission is to use 

For claims 15 and 30, Ly et al.  discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of Ly et al. for the purpose of providing code to execute to processing.

7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




8.   Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. 
  For claims 2,3,and 14, Ly et al. discloses all the subject matter of the claimed invention with the exception of 2configuring a modem of the UE from using the first subcarrier spacing to 3using the determined second subcarrier spacing based at least in part on the indication, 4wherein the synchronization signal and the second data information are contemporaneously 5received based at least in part on the configuring; 1 wherein configuring the modem from using the 2first subcarrier spacing to using the determined second subcarrier spacing comprises: 3configuring the modem from using the first subcarrier spacing to using the 4determined second subcarrier spacing within the first bandwidth part, wherein the first data 5information, the synchronization signal, and the second data information are received within 6the first bandwidth part; and wherein the .

9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.    Claims 16, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in view of Ly et al. in view of Ling.

  For claims 16,17,and 28, Ly et al. discloses all the subject matter of the claimed invention with the exception of 2configuring a modem of the UE from using the first subcarrier spacing to 3using the determined second subcarrier spacing based at least in part on the indication, 4wherein the synchronization signal and the second data .

10.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Manolakos et al. (2020/0259583) is cited to show a system which is considered pertinent to the claimed invention.

11. Claims 4-13 and 18-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476